
	
		I
		112th CONGRESS
		1st Session
		H. R. 3349
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2011
			Mr. Griffin of
			 Arkansas introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to recognize the
		  distance education program developed by the Department of Defense to provide
		  advanced joint professional military education through a combination of
		  non-resident and resident instruction as equivalent to the joint professional
		  military education phase II program consisting of exclusively of resident
		  instruction.
	
	
		1.Short titleThis Act may be cited as the
			 National Guard and Reserve Equality in
			 Education Act.
		2.Authorization to use
			 non-resident component to provide portion of joint professional military
			 education Phase II program of instruction
			(a)Authorization of
			 distance education program for Phase II instructionSection 2154(a)(2) of title 10, United
			 States Code, is amended by striking taught in residence at and
			 inserting taught in residence at, or through a combination of distance
			 learning and resident instruction by.
			(b)Conforming
			 amendment regarding duration of principal course of instruction at Joint Forces
			 Staff CollegeSection 2156(a) of such title is amended by
			 striking than 10 weeks of resident instruction. and inserting
			 the following:
				
					than—(1)10 weeks of resident instruction; or
					(2)if the principal course of instruction
				includes a distance learning component, 160 hours of resident
				instruction.
					.
			(c)Treatment of
			 officers who previously completed distance education programIn the case of each officer of the Armed
			 Forces who, before the date of the enactment of this Act, completed the
			 distance education program developed by the Department of Defense to provide
			 advanced joint professional military education through a combination of
			 distance learning and resident instruction, but who was awarded credit for only
			 Phase I joint professional military education upon completion of the program,
			 the Secretary of Defense shall award the officer retroactive credit for Phase
			 II joint professional military education.
			
